— Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered October 18, 1989, convicting defendant, after a jury trial, of robbery in the second degree and sentencing him to a term of imprisonment of from 4 to 8 years, unanimously affirmed.
Defendant and co-defendant were convicted of robbing a street vendor. After trying to escape by car, they were immediately apprehended and identified. Defendant declined to make a statement. During processing, defendant, joking with his co-defendant, claimed that "if I had a faster car, I would have got away.” An officer responded, also joking, that the officers were better drivers. Defendant subsequently provided a full statement, after repeated Miranda warnings, to a detective.
Defendant’s challenge to the court’s ruling denying suppression of his statement is meritless. Under the circumstances of this case, we adhere to the well-established rule that great deference must be accorded the hearing court, which has a unique opportunity to observe the witnesses (People v Prochilo, 41 NY2d 759). We find no basis to disturb the ruling that defendant’s statement was a spontaneous utterance. There is no credible evidence that the police initiated disguised interrogation during which defendant’s inculpatory statement was elicited, in violation of defendant’s invocation of his right to remain silent. (See, People v Cesar, 111 AD2d 707, appeal dismissed sub nom. People v Martinez, 67 NY2d 752.) We have reviewed defendant’s remaining contentions and find them to be meritless. Concur — Murphy, P. J., Milonas, Ellerin, Kassal and Smith, JJ.